—In an action for a divorce and ancillary relief, the defendant former husband appeals, as limited by his brief, from so much of an amended supplemental judgment of the Supreme Court, Richmond County (Radin, J.H.O.), entered June 25, 1997, as directed him to pay $252 per week in child support.
Ordered that the amended supplemental judgment is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, it was not improper for the Judicial Hearing Officer (hereinafter the J.H.O.), to base the determination of the amount of his child support obligation upon his actual earning capacity, calculated by averaging his reported income for the five years immediately preceding 1995 (see, Murphy-Artale v Artale, 219 AD2d 587). In view of the facts before him, the J.H.O. was not required to accept at face value the precipitous drop in the appellant’s income for 1995, or to include it in his calculations.
The appellant’s remaining contentions are without merit. Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.